Citation Nr: 0911716	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  07-31 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.   

2.  Entitlement to service connection for a right shoulder 
disability.  

3.  Entitlement to service connection for a neck disability.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from October 1995 to 
November 1999 and March 2003 to December 2003.   

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida, (hereinafter RO).  

In December 2008, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).  

 
FINDINGS OF FACT

1.  The veteran served in combat during Operation Iraqi 
Freedom, and successfully evacuated over 30 combat 
causalities.  

2.  The evidence reveals treatment during service in December 
2003 for crepitation of both shoulders.  

3.  Within months of separation form service, an MRI showed 
cervical disc disease.  

4.  Statements from one the veteran's commanding officers and 
a service comrade corroborate the veteran's sworn testimony 
with regard to in service shoulder and neck symptomatology.  

5.  The record reveals sufficient evidence to conclude that 
the veteran sustained bilateral shoulder and neck disorders 
as a result of transporting wounded shoulders during combat 
operation in Iraq.  
 

CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, a 
bilateral shoulder disability was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008). 

2.  Resolving all reasonable doubt in the veteran's favor, a 
neck disability was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Without deciding 
whether the notice and development requirements of VCAA have 
been satisfied in the present case, it is the Board's 
conclusion that this law does not preclude the Board from 
adjudicating the issues involving the veteran's claims for 
service connection for neck and shoulder disabilities.  This 
is so because the Board is taking action favorable to the 
veteran in the decision below.  As such, this decision poses 
no risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. 
Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. 
Reg. 49,747 (1992).
 
It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
There are some disabilities, including arthritis, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

When a wartime Veteran alleges he suffers disability due to 
an injury incurred in combat, 38 U.S.C.A. § 1154(b) must be 
considered, permitting the Veteran's undocumented assertions 
regarding combat-related injuries to be accepted as true.  
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996).  The analysis required by 38 
U.S.C.A. § 1154(b), however, applies only as to whether an 
injury or disease was incurred or aggravated at that time, 
i.e., in service.  It does not apply to the questions of 
whether there is a current disability or a nexus connecting 
any current disability to service.  See Collette, Gregory, 
supra. The provisions of 38 C.F.R. § 1154(b) do not obviate 
the requirement that a Veteran submit medical evidence of a 
causal relationship between his current condition and his 
military service.  Wade v. West, 11 Vet. App. 302 (1999).

The veteran, to include in sworn testimony to the undersigned 
at the December 2008 hearing, asserts that he has developed 
shoulder and neck disabilities as a result of evacuating 
wounded soldiers during service in combat in Iraq during 
Operation Iraqi Freedom.  The service personnel records 
document the service as described by the veteran.  He 
testified that the exigencies of combat prevented his being 
evacuated to a medical facility for treatment, but that he 
was injected with painkillers.  Corroboration for much of 
this testimony has been supplied in statements from one the 
veteran's commanding officers and a service comrade, with the 
officer specifically remembering attempting several 
injections of pain medication into the veteran's upper spine 
region.  He also indicated that due to the need for skilled 
personnel such as the veteran to assist with wounded 
soldiers, he could not be medevaced to a hospital.  

It is noted that the veteran's service medical records show a 
preservice history of a left clavicle fracture as a child 
(which resolved prior to entry) and records dated in February 
1996 reflect a reported history of 4 months of right shoulder 
pain.

Post-service medical evidence of record includes VA clinical 
reports dated in December 2003, while the veteran was still 
on active duty, for crepitus in both shoulders.  Post-
deployment surveys completed in August and September 2003 
reflected muscle aches and back pain, and noted that the 
veteran was taking Flexaril and Motrin for back pain.  The 
evidence also reveals an MRI report within months of service 
separation (May 2004) demonstrating cervical disc disease, 
and there is a reference to head, shoulder and arm pain on a 
VA outpatient treatment record dated in January 2006.  

Applying the pertinent criteria to the facts set forth above, 
there is evidence of treatment for bilateral shoulder 
crepitus during service.  While treatment for a neck 
disability is not specifically documented during service, the 
veteran did describe muscle aches and back pain on a post-
deployment survey collected during service.  Given this 
evidence, the corroboration of the veteran's sworn testimony 
from individuals who served with the veteran and principles 
of Gregory with respect to combat veterans such as the 
appellant in the instant case, the Board will accept as true 
that the veteran also sustained a neck disability during 
service.  Unless the preponderance of the evidence is against 
a claim, it cannot be denied.  Gilbert, 1 Vet. App. at 49.  
As such, and given the MRI evidence of cervical disc disease 
within months of service separation and the evidence of 
continuing neck and shoulder pain on a recent VA outpatient 
treatment report, Board will resolve all reasonable doubt in 
the veteran's favor and conclude that service connection for 
bilateral shoulder and neck disabilities may be may be 
granted.  Gilbert, 1 Vet. App. at 49; 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102.  


ORDER

Entitlement to service connection for a left shoulder 
disability is granted.    

Entitlement to service connection for a right shoulder 
disability is granted.  

Entitlement to service connection for a neck disability is 
granted.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


